Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s 3/4/2022 amendment
Claim 2 is cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “an entire heat receiving plate” (line 12) renders the claim indefinite as it is unclear if the “an entire heat receiving plate” (claim 1, line 12) refers to the previously recited “heat receiving plate” (claim 1, line 2) or another “heat receiving plate”.  For examination purposes it is assumed that the “an entire heat receiving plate” (claim 1, line 12) refers to the previously recited “heat receiving plate” (claim 1, line 2).
Claims 3-9 are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-9 are is rejected under 35 U.S.C. 103 as being unpatentable over Kawabata (JP 2000018853 A), and further in view of Hata (US 2011/0122584) and Kondou et al. (US 2015/0103486).
Regarding claim 1, Kawabata (Figure 2) discloses a heat sink, comprising: a heat receiving plate (21) to which a heating element (22) is thermally connected (Figure 2 and lines 135-153 of the attached translation), a first heat pipe (20) thermally connected to the heat receiving plate (Figure 2), where a thermal conductivity of the heat receiving plate is higher than a thermal conductivity of a material of a container of the heat pipe (Lines 73-74, lines 97-98, and lines 148-151 of the attached translation:  The heat receiving plate comprises copper and the  container of the heat pipe comprises aluminum, the thermal conductivity of copper being greater than that of aluminum).  While the figure 2 embodiment of Kawabata discloses that the heat receiving plate is thermally connected to the first heat pipe (Figure 3), the figure 2 embodiment does not teach or disclose a second heat pipe thermally connected to another edge of the first heat pipe.
Hata (Figure 2) teaches a heat sink, comprising: at least one heating element (22), at least one heat receiving plate (26a, 27a), at least one first heat pipe (23, 24), and a second heat pipe (25), where the second heat pipe (25) is thermally connected to the at least one first heat pipe at a part of one end portion of the second heat pipe (Figures 2-5: See regions denoted by 23b, 24b), where heat radiating fins (Figure 2: See 28) are thermally connected to another end portion of the second heat pipe (Figure 2: See 25b), where the another end portion of the second heat pipe (i.e. 25b) is not an edge portion (i.e. as defined by a perimeter of 23, 24) of the first heat pipe (Figures 2-4: The another end portion of the second heat pipe 25B comprising heat radiating fins 28 is located at a distance from edges of the first heat pipe), where the part of one end portion of the second heat pipe (i.e. 23b, 24b) is thermally connected to the edge portion of the first heat pipe (i.e. as defined by the perimeter of 23, 24) (Figures 2-4), and where the second heat pipe is thermally connected to the at least one heat receiving plate via the first heat pipe (Figures 2-5 and Paragraph 31).  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the first heat pipe as disclosed by Kawabata to thermally contact a second heat pipe as taught by Hata to improve a heat rejection capacity of a heat dissipation device by configuring the heat dissipation device to accommodate a plurality of heat sources that are thermally connected to a common heat sink via a common heat pipe.
Kawabata further discloses a container of the first heat pipe (i.e. 20) has a rectangular shape with longitudinal direction and transverse direction in plan view (Annotated Figure 2), the heat receiving plate (i.e. 21) is attached to the container such that a longitudinal direction of the heat receiving plate and the longitudinal direction of the container are substantially parallel to each other (Annotated Figure 2), and the entire heat receiving plate is provided at a position overlapping the container in plan view (Annotated Figure 2).
While Kawabata as modified by Hata discloses a heat sink comprising a heat receiving plate, a heating element, a first heat pipe, and a second heat pipe such that the second heat pipe is thermally connected to the heat receiving plate via the first heat pipe as discussed above, Kawabata as modified by Hata does not explicitly teach or disclose that the heat receiving plate is inside the peripheral portion of the first heat pipe.
Kondou et al. (Figure 1) teaches a heat sink, comprising: a heat receiving plate (311) to which a heating element (200) is thermally connected (Figure 12 and Paragraph 39) and a first heat pipe (310), where the heat receiving plate is thermally connected to a portion inside a peripheral portion of the first heat pipe (Figures 1-2 and Paragraph 44), the portion inside the peripheral portion of the first heat pipe is not the edge portion of the first heat pipe (i.e. the portion inside the peripheral portion of the first heat pipe is not the edge portion of the first heat pipe) (Figures 1-2), where the heat receiving plate has an area and a length in a plan view (Figure 2), where the first heat pipe has an area and a length in the plan view (Figure 2), and where the length and area of the heat receiving plate is a fraction of the length and area of the first heat pipe (Figure 2).  As a result, it would have been obvious for one having ordinary skill in the art to provide a heat receiving plate with an area/length that is between 0.3 and 0.7 times an area/length of a first heat pipe in plan view, as it has been found that a change in size/proportion of an object is generally recognized as being within the level of ordinary skill in the art absent persuasive evidence that the particular configuration of the claimed shape is significant. See MPEP 2144.04-IV(a). This determination was held by the courts over a device, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device.  The courts noted that a device having the claimed relative dimensions would not perform differently than the prior art device, and that the claimed device was not patentably distinct from the prior art device (In Gardner v. TEC Syst. Inc., 220 USPQ 777 (Fed. Cir. 1984)).  With respect to the instant application (Paragraphs 26 and 27), the Applicant has not disclosed any criticality for the claimed limitations other than exemplary ratios of area/length of the heat receiving plate to area/length of the first heat pipe.  While the specification alludes to these rations being selected based upon a suitability for insuring heat diffusion properties of the heat receiving plate and ensuring heat transport in a well-balanced manner (Specification Paragraph 28), the disclosed ratios of area/length span a broad range of values (Specification Paragraphs 26 and 27: The area ratio of the heat receiving plate to first heat pipe is disclosed as between 0.005 and 1.0 and the length ratio of the heat receiving plate to first heat pipe is disclosed as is between 0.01 and 1.0), without stating as to why the particular ratios of 0.3 and 0.7 are necessary for the invention. Therefore, as Kondou et al. provides area/length ratios of a heat receiving plate to a first heat pipe, it would have been obvious to one having ordinary skill within the art to provide a heat receiving plate with an area/length that is between 0.3 and 0.7 times an area/length of a first heat pipe in plan view based on “mere matter of choice”.
Kawabata further discloses a thermal conductivity of the heat receiving plate is higher than a thermal conductivity of a material of a container of the first heat pipe (Lines 73-34, lines 97-98, and lines 148-151 of 3athe attached translation:  The heat receiving plate comprises copper and the container of the heat pipe comprises aluminum, the thermal conductivity of copper being greater than that of aluminum).

    PNG
    media_image1.png
    140
    350
    media_image1.png
    Greyscale

Regarding claim 3, Kawabata discloses the material of the container as comprising aluminum (Lines 97-98 of the attached translation: Aluminum), the heat receiving plate as comprising copper (Lines 73-74 of the attached translation: Copper or aluminum), where a thermal conductivity of the heat receiving plate is higher than a thermal conductivity of a material of a container of the heat pipe (Lines 97-98, and lines 148-151 of the attached translation, Kawabata is silent about the specific thermal conductivities.  However, Examiner takes Official Notice that it is well known in the art that copper has a thermal conductivity of between 200 and 1500 W/m-k and aluminum has a thermal conductivity between 10 and 450 W/m-k.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form configure the container and heat receiving plate with specific thermal conductivities for the purpose of effectively transferring heat from a heat source to a heat sink.
Regarding claim 4, Kawabata discloses a heat sink as discussed above, where the material of the container of the first heat pipe comprises at least one kind selected from a group consisting of stainless steel, titanium, titanium alloy, aluminum, aluminum alloy, nickel, nickel alloy, iron, iron alloy, copper and copper alloy (Lines 97-98 of the attached translation: Aluminum).
Regarding claim 5, Kawabata discloses a heat sink as discussed above, where the heat receiving plate comprises at least one kind selected from a group consisting of copper, copper alloy, aluminum, aluminum alloy, silver, silver alloy, graphite and a carbon material (Lines 73-74 of the attached translation: Copper or aluminum).
Regarding claim 6, Kawabata discloses a heat sink as discussed above, where a length of the heat receiving plate in a longitudinal direction is between 0.01 and 0.5 times a length of the container of the first heat pipe in the longitudinal direction (Figure 2 and lines 135-153 of the attached translation: A length of the heat receiving plate in a longitudinal direction is 30mm and a length of the first heat pipe in a longitudinal direction is 120mm).
Regarding claim 7, Kawabata discloses a heat sink as discussed above, where a length of the heat receiving plate in a transverse direction is between 0.01 and 1.0 times a length of the container of the first heat pipe in the transverse direction (Figure 2 and lines 135-153 of the attached translation: A length of the heat receiving plate in a transverse direction is 30mm and a length of the first heat pipe in a transverse direction is 30mm).
Regarding claim 8, Kawabata discloses a heat sink as discussed above, where an area of the heat receiving plate in plan view is between 0.005 and 1.0 times an area of the container of the first heat pipe in plan view (Figure 2 and lines 135-153 of the attached translation: An area of the heat receiving plate is 900mm2 and an area of the first heat pipe is 3600mm2).
Regarding claim 9, Kawabata discloses a heat sink as discussed above, where a thickness of the heat receiving plate is between 0.1 and 10.0 times a thickness of the container of the first heat pipe (Figure 2 and lines 135-153 of the attached translation: A thickness of the heat receiving plate is 1.0mm and a thickness of the first heat pipe is 1.5mm).

Response to Arguments
Regarding the statements on page 4, lines 2-9:
Applicant’s statements regarding the status of the claims are noted.
Regarding the arguments on page 4, lines 10-19:
Applicant’s amendment overcomes the 35 USC 112 rejections of record.  However, the amendment appears to introduce new indefiniteness.
Regarding the arguments on page 4, line 20 to page 6, lines 8:
Applicant alleges that the cited art does not teach or disclose the claimed invention in that Hata does not teach or disclose that a longitudinal direction of a heat receiving plate and a longitudinal direction of a container of a first heat pipe are substantially parallel to each other.  Applicant's arguments have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, applicant is reminded that the rejection of record is based upon Kawabata in view of Hata and Kondou, not Hata alone.
Namely, Kawabata discloses a heat sink, comprising: a heat receiving plate (21) to which a heating element (22) is thermally connected (Figure 2 and lines 135-153 of the attached translation), a first heat pipe (20) thermally connected to the heat receiving plate (Figure 2), where a container of the first heat pipe (i.e. defined by an interior of 20) has a rectangular shape with longitudinal direction and transverse direction in plan view (Annotated Figure 2), the heat receiving plate (i.e. 21) is attached to the container such that a longitudinal direction of the heat receiving plate and the longitudinal direction of the container are substantially parallel to each other (Annotated Figure 2), and the entire heat receiving plate is provided at a position overlapping the container in plan view (Annotated Figure 2).
Hata is merely relied upon to teach the concept of thermally coupling a first heat pipe to a second heat pipe in a manner as recited in the claims.
Regarding the arguments on page 7, lines 1-14:
Applicant alleges that the cited art does not teach or disclose the claimed invention in that Kondou does not teach or disclose that a longitudinal direction of a heat receiving plate and a longitudinal direction of a container of a first heat pipe are substantially parallel to each other.  Applicant's arguments have been fully considered but they are not persuasive.
As discussed above, and in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, applicant is reminded that the rejection of record is based upon Kawabata in view of Hata and Kondou, not Hata alone.
Namely, Kawabata discloses a heat sink, comprising: a heat receiving plate (21) to which a heating element (22) is thermally connected (Figure 2 and lines 135-153 of the attached translation), a first heat pipe (20) thermally connected to the heat receiving plate (Figure 2), where a container of the first heat pipe (i.e. defined by an interior of 20) has a rectangular shape with longitudinal direction and transverse direction in plan view (Annotated Figure 2), the heat receiving plate (i.e. 21) is attached to the container such that a longitudinal direction of the heat receiving plate and the longitudinal direction of the container are substantially parallel to each other (Annotated Figure 2), and the entire heat receiving plate is provided at a position overlapping the container in plan view (Annotated Figure 2).
Kondou is merely relied upon to teach the concept of proportionally sizing a heat receiving plate with respect to a first heat pipe as recited in the claims.
Regarding the arguments on page 8, line 1 to page 5:
Applicant alleges that it is not possible for Hata and Kondou to improve heat diffusion properties of a heat receiving plate and heat transport function of a first heat pipe in a well-balanced manner since the respective heat receiving plates and first heat pipes of Hata and Kondou differ from that of the present application.  Applicant's arguments have been fully considered but they are not persuasive for the reasons as discussed above (see “Regarding the arguments on page 4, line 20 to page 6, lines 8” and “Regarding the arguments on page 7, lines 1-14”).
Further, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Further, and in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., heat diffusion properties and heat transport function as found in paragraph 26 of applicant’s specification) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant also alleges that since the cited references are different in the arrangement and relationship between the heat receiving plate and the first heat pipe in the present application, the cited references fail to teach or render obvious the numerical limitation condition of the claimed invention.  Applicant's arguments have been fully considered but they are not persuasive for the reasons as discussed above (see “Regarding the arguments on page 4, line 20 to page 6, lines 8” and “Regarding the arguments on page 7, lines 1-14”).
Further, it is unclear what is meant by “the numerical limitation condition of the claimed invention”.  In the event that “the numerical limitation condition of the claimed invention” refers to limitations directed to the claimed area ratio between the heat receiving plate and the first heat pipe (claim 1, lines 20-23), this feature is taught by the cited art as discussed on pages 5-7 of the 12/7/2021 Office Action.  It is noted that applicant does not appear to address the rejection of limitations directed to the claimed area ratio between the heat receiving plate and the first heat pipe based on the cited art. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391. The examiner can normally be reached Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON N THOMPSON/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763